 

Case 1:07-cv-01746-VM-GWG Document 166 Filed 09/1 6/19.-Page 1 oft ——

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

The Bank of New York Trust Co., N.A.,
Plaintiff,
Against
Franklin Advisers, Inc., et al.,
Defendants.
wana nnn nee eee ee x

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC Ar

 
  
  
 

 

INTERPLEADER DISBURSEMENT
(28 USC § 1335)

1:07 Civ. 01746 (VM) (GWG)

Interpieader funds in the amount of $100,000.00 were previously ordered deposited into the Court

Registry Investment System by Order dated October 9, 2007. These funds, currently on deposit in the

Court’s unclaimed fund account, shall be withdrawn and disbursed by the Clerk of Court as follows:

1. Issue a check for $45,121.96, payable to “Hare & Co., LLC”, and mail the check to: Hare &

Co., LLC, Box # 11203, 500 Ross Street 154-0455, Pittsburgh, PA 15262-0001

2. Issue a check for $1,219.51, payable to “Genbel Securities Limited”, and mail the check to:

Genbel Securities Limited, 11 Alice Lane, Sandton 2196, South Africa

3. Issue a check for $34,146.34, payable to “VCG Special Opportunities Master Fund Limited”,

and mail the check to: VCG Special Opportunities Master Fund Limited, c/o The Royal Bank

of Scotland International Limited, 71 Royal Bank House, Bath Street, St. Helier, Jersey, JE2

4suU

4. Issue a check for $19,512.19, payable to “Templeton Global Advisors Limited”, and mail the

check to: Templeton Global Advisors Limited, P.O. Box N-7759, Western Road, Lyford Cay,

Nassau, Bahamas, Attention: Ian Greene

Dated: £ A es, > 2 i Lae
ew York, New York’

 

SO ORDERED:

   

 
